            Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    RURAL EMPOWERMENT ASSOCIATION
    FOR COMMUNITY HELP, et al.,

                          Plaintiffs,
                                                                Case No. 1:18-cv-02260
                   v.

    U.S. ENVIRONMENTAL PROTECTION
    AGENCY, et al.,

                          Defendants.


                                               ANSWER

          The U.S. Environmental Protection Agency (EPA), and the Acting Administrator of the

EPA, Andrew Wheeler, (together, EPA), answer Plaintiffs’ complaint for declaratory and

injunctive relief as follows:

                                          INTRODUCTION 1

          1.     The allegations in Paragraph 1 characterize Plaintiffs’ complaint, which speaks

                 for itself and is the best evidence of its contents.

          2.     EPA admits the allegations in the first sentence of Paragraph 2. The allegations in

                 the second and third sentence of Paragraph 2 are vague and ambiguous, and EPA

                 lacks sufficient information to admit or deny them.

          3.     The allegations in Paragraph 3 are vague and ambiguous, and EPA lacks

                 sufficient information to admit or deny them.




1
    Headings are reproduced throughout for ease of reference, and do not constitute an admission.
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 2 of 16



4.    The allegations in Paragraph 4 are vague and ambiguous, and EPA lacks

      sufficient information to admit or deny them.

5.    The allegations in Paragraph 5 characterize the Emergency Planning and

      Community Right to Know Act (EPCRA), which speaks for itself and is the best

      evidence of its contents.

6.    EPA denies the allegations in Paragraph 6.

7.    The allegation in Paragraph 7 characterizes EPA’s 2008 rule entitled,

      CERCLA/EPCRA Administrative Reporting Exemption for Air Releases of

      Hazardous Substances from Animal Waste at Farms (2008 CERCLA/EPCRA

      Rule), which speaks for itself and is the best evidence of its contents.

8.    The allegations in Paragraph 8 characterize the decision captioned, Waterkeeper

      Alliance v. EPA, 853 F.3d 527 (D.C. Cir. 2017), which speaks for itself and is the

      best evidence of its contents.

9.    EPA denies in the allegations in the first sentence of Paragraph 9. The allegations

      in the second sentence of Paragraph 9 characterize two of EPA’s guidance

      documents. The first is entitled, “EPA, CERCLA and EPCRA Reporting

      Requirements for Air Releases of Hazardous Substances from Animal Waste at

      Farms,” and the second is entitled, “How do the reporting requirements in

      EPCRA Section 304 apply to farms engaged in ‘routine agricultural operations’?”

      (Routine Agricultural Operations guidance). These guidance documents speak for

      themselves and are the best evidence of their contents.

10.   The allegations in the first sentence of Paragraph 10 characterize two different

      guidance documents: the Routine Agricultural Operations guidance, and a second



                                        2
         Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 3 of 16



              guidance document entitled, “How does the Fair Agricultural Reporting Method

              (FARM) Act impact reporting of air emissions from animal waste under

              CERCLA Section 103 and EPCRA Section 304?” (FARM Act guidance). These

              guidance documents speak for themselves and are the best evidence of their

              contents. EPA denies the allegation in the second sentence of Paragraph 10 that

              these two guidance documents are a single agency action—the so-called,

              “EPCRA exemption”; rather, each guidance document is a distinct agency action

              with its own administrative record. 2

       11.    EPA lacks knowledge and information sufficient to admit or deny the allegations

              in Paragraph 11.

       12.    EPA lacks knowledge and information sufficient to admit or deny the allegations

              in Paragraph 12.

       13.    The allegations in Paragraph 13 state a legal conclusion to which no response is

              required.

       14.    The allegations in the first sentence of Paragraph 14 state a legal conclusion to

              which no response is required. EPA admits the allegations in the second sentence

              of Paragraph 14, and subparagraphs (a)-(e), that a proposed rule addressing

              emissions from farms under EPCRA had not been published or finalized by the

              date Plaintiffs filed their complaint. EPA notes that proposed rule entitled

              “Amendment to Emergency Release Notification Regulations on Reporting



2
  Throughout the complaint, Plaintiffs refer to the Routine Agricultural Operations guidance and
the FARM Act guidance together as the “EPCRA exemption.” As stated above, these guidance
documents are not a single agency action, but two separate agency actions. To avoid unnecessary
repetition, EPA denies all allegations in the following paragraphs that refer to these separate
guidance documents as a single “EPCRA exemption.”
                                                3
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 4 of 16



      Exemption for Air Emissions from Animal Waste at Farms; Emergency Planning

      and Community Right to Know Act” was signed on October 30, 2018, and

      published in the Federal Register on November 14, 2018.

15.   The allegations in Paragraph 15 characterize the Plaintiffs’ complaint, which

      speaks for itself and is the best evidence of its contents.

                        JURISDICTION AND VENUE

16.   The allegations in Paragraph 16 state a legal conclusion to which no response is

      required.

17.   The allegations in Paragraph 17 state a legal conclusion to which no response is

      required.

18.   The allegations in Paragraph 18 state a legal conclusion to which no response is

      required.

19.   The allegations in Paragraph 19 state legal conclusions to which no response is

      required.

20.   The allegations in Paragraph 20 state a legal conclusion to which no response is

      required.

                                    PARTIES

21.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 21.

22.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 22.

23.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 23.

24.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 24.

25.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 25.

26.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 26.



                                         4
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 5 of 16



27.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 27.

28.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 28.

29.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 29.

30.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 30.

31.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 31.

32.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 32.

33.   EPA lacks information sufficient to admit or deny the allegations in Paragraph 33.

34.   EPA lacks information sufficient to admit or deny the allegation in Paragraph 34.

35.   EPA denies the allegations in the first sentence of Paragraph 35. EPA admits the

      allegation in the second sentence of Paragraph 35. EPA denies the allegations in

      the third sentence of Paragraph 35.

36.   EPA lacks information sufficient to admit or deny the allegations in the first

      sentence of Paragraph 36. The allegations in the second sentence of Paragraph 36

      characterizes a publication identified therein, which speaks for itself and is the

      best evidence of its contents. EPA denies the allegation in the third sentence of

      Paragraph 36.

37.   The allegations in in the first sentence of Paragraph 37 characterize EPCRA and

      EPA’s regulations, which speak for themselves and are the best evidence of their

      contents. EPA lacks information sufficient to admit or deny the allegation in the

      second sentence of Paragraph 37.

38.   The allegations in the first sentence of Paragraph 38 state a legal conclusion to

      which no response is required. EPA lacks information sufficient to admit or deny

      the allegation in the second sentence of Paragraph 38.



                                        5
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 6 of 16



39.   The allegation in Paragraph 39 states a legal conclusion to which no response is

      required. Further, EPA lacks information sufficient to admit or deny the allegation

      in Paragraph 39.

40.   The allegations in Paragraph 40 characterize EPA’s role in administering EPCRA

      and EPA’s regulations. EPCRA and EPA’s regulations speak for themselves and

      are the best evidence of their contents.

41.   EPA admits the allegations in Paragraph 41.

                         FACTUAL BACKGROUND

42.   The allegations in Paragraph 42 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

43.   The allegations in Paragraph 43 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

44.   The allegations in Paragraph 44 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

45.   The allegations in Paragraph 45 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

46.   The allegations in Paragraph 46 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

47.   The allegations in Paragraph 47 characterize publications identified therein, which

      speak for themselves and are the best evidence of their contents.

48.   The allegations in Paragraph 48 characterize EPA’s 2008 CERCLA/EPCRA Rule,

      and EPA’s response to comment document for that rule, which speak for

      themselves and are the best evidence of their contents.



                                        6
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 7 of 16



49.   The allegations in Paragraph 49 state a legal conclusion to which no response is

      required.

50.   The allegation in Paragraph 50 characterizes Waterkeeper Alliance v. EPA, 853

      F.3d 527 (D.C. Cir. 2017), which speaks for itself and is the best evidence of its

      contents.

                           LEGAL BACKGROUND

      I.     The Emergency Planning and Community Right-to-Know Act

51.   The allegations in Paragraph 51 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.

52.   The allegations in Paragraph 52 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.

53.   The allegations in Paragraph 53 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.

54.   The allegation in Paragraph 54 characterizes EPCRA, which speaks for itself and

      is the best evidence of its contents.

55.   The allegations in Paragraph 55 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.

56.   The allegations in Paragraph 56 characterize the Comprehensive Environmental

      Response, Compensation, and Liability Act (CERCLA), which speaks for itself

      and is the best evidence of its contents.

57.   The allegations in Paragraph 57 characterize CERCLA and EPCRA, which speak

      for themselves and are the best evidence of their contents.




                                         7
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 8 of 16



58.   The allegations in Paragraph 58 characterize EPA’s regulations, which speak for

      themselves and are the best evidence of their contents.

59.   The allegations in Paragraph 59 characterize EPA’s regulation, which speaks for

      itself and is the best evidence of its contents.

60.   The allegations in Paragraph 60 quote and characterize EPCRA, which speaks for

      itself and is the best evidence of its contents.

61.   The allegations in Paragraph 61 quote and characterize EPCRA, which speaks for

      itself and is the best evidence of its contents.

62.   The allegations in Paragraph 62 quote and characterize EPCRA, which speaks for

      itself and is the best evidence of its contents.

63.   The allegation in Paragraph 63 characterizes CERCLA and EPCRA, which speak

      for themselves and are the best evidence of their contents.

64.   The allegation in Paragraph 64 characterizes EPCRA, which speaks for itself and

      is the best evidence of its contents.

65.   The allegations in Paragraph 65 quote and characterize EPCRA, which speaks for

      itself and is the best evidence of its contents.

66.   The allegations in Paragraph 66 characterize EPCRA and Occupational Safety

      and Health Administration (OSHA) regulations, which speaks for themselves and

      are the best evidence of their contents.

67.   The allegations in Paragraph 67 characterize OSHA regulations, which speak for

      themselves and are the best evidence of their contents.

68.   The allegations in Paragraph 68 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.



                                         8
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 9 of 16



69.   The allegations in Paragraph 69 characterize EPCRA, which speaks for itself and

      is the best evidence of its contents.

      II.     The Administrative Procedure Act

70.   The allegations in Paragraph 70 characterize the Administrative Procedure Act

      (APA), which speaks for itself and is the best evidence of its contents.

71.   The allegation in Paragraph 71 quotes and characterizes the APA, which speaks

      for itself and is the best evidence of its contents.

72.   The allegations in Paragraph 72 state a legal conclusion to which no response is

      required.

73.   The allegations in Paragraph 73 quote and characterize the APA, which speaks for

      itself and is the best evidence of its contents.

74.   The allegations in Paragraph 74 quote and characterize the APA, which speaks for

      itself and is the best evidence of its contents.

75.   The allegation in Paragraph 75 quotes and characterizes the APA, which speaks

      for itself and is the best evidence of its contents.

76.   The allegation in Paragraph 76 quotes and characterizes the APA, which speaks

      for itself and is the best evidence of its contents.

                  PROCEDURAL HISTORY:
      EPA’S NON-COMPLIANCE WITH EPCRA AND CERCLA
77.   The allegation in Paragraph 77 characterizes congressional testimony identified

      therein, which speaks for itself and is the best evidence of its contents.

78.   The allegation in Paragraph 78 characterizes a consent agreement identified

      therein, which speaks for itself and is the best evidence of its contents.




                                         9
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 10 of 16



79.   The allegation in Paragraph 79 characterizes the proposed CERCLA/EPCRA rule

      identified therein, which speaks for itself and is the best evidence of its contents.

80.   The allegations in Paragraph 80 characterize the 2008 CERCLA/EPCRA rule,

      which speaks for itself and is the best evidence of its contents.

81.   The allegations in Paragraph 81 characterize the decision captioned, Waterkeeper

      Alliance v. EPA, 853 F.3d 527 (D.C. Cir. 2017), as well as other filings in that

      case, which speak for themselves and are the best evidence of their contents.

82.   The allegations in Paragraph 82 quote and characterize three guidance documents:

      a guidance document entitled “EPA, CERCLA and EPCRA Reporting

      Requirements for Air Releases of Hazardous Substances from Animal Waste at

      Farms;” the Routine Agricultural Operations guidance; and the FARM Act

      guidance. These guidance documents speak for themselves and are the best

      evidence of their contents.

83.   EPA lacks sufficient information to admit or deny the allegations in Paragraph 83.

84.   The allegations in Paragraph 84 quote and characterize the FARM Act, which

      speaks for itself and is the best evidence of its contents.

85.   The allegations in Paragraph 85 characterize the FARM Act, which speaks for

      itself and is the best evidence of its contents.

86.   The allegations in Paragraph 86 quote and characterize two guidance documents:

      the Routine Agricultural Operations guidance and the FARM Act guidance. These

      guidance documents speak for themselves and are the best evidence of their

      contents.




                                        10
   Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 11 of 16



  87.   The allegations in Paragraph 87 characterize two guidance documents, the

        Routine Agricultural Operations guidance, and the FARM Act guidance. These

        guidance documents speak for themselves and are the best evidence of their

        contents.

  88.   The allegations in Paragraph 88 state legal conclusions to which no response is

        required.

  89.   The allegations in Paragraph 89 characterize an entry in the Congressional record

        identified therein, which speaks for itself and is the best evidence of its contents.

  90.   The allegations in Paragraph 90 characterize a letter identified therein, which

        speaks for itself and is the best evidence of its contents.

  91.   The allegations in Paragraph 91 characterize an EPA regulation identified therein,

        which speaks for itself and is the best evidence of its contents.

  92.   The allegations in Paragraph 92 characterize two guidance documents: the

        Routine Agricultural Operations guidance and the FARM Act guidance. These

        guidance documents speak for themselves and are the best evidence of their

        contents.

                          FIRST CLAIM FOR RELIEF

Violation of the APA: Failure to Comply with Mandatory Rulemaking Procedures

  93.   EPA incorporates its responses to Paragraphs 1-92 as if fully set forth herein.

  94.   The allegations in Paragraph 94 state a legal conclusion to which no response is

        required.

  95.   EPA admits that the allegation in Paragraph 95 that a proposed rule addressing

        emissions from farms under EPCRA had not been published by the date Plaintiffs



                                          11
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 12 of 16



      filed their complaint. A proposed rule entitled “Amendment to Emergency

      Release Notification Regulations on Reporting Exemption for Air Emissions from

      Animal Waste at Farms; Emergency Planning and Community Right to Know

      Act” was signed on October 30, 2018, and published in the Federal Register on

      November 14, 2018.

96.   The allegations in Paragraph 96 characterize the information contained in two

      guidance documents, the Routine Agricultural Operations guidance, and the

      FARM Act guidance. These guidance documents speak for themselves and are the

      best evidence of their contents.

97.   The allegations in Paragraph 97 refer to two guidance documents, the Routine

      Agricultural Operations guidance, and the FARM Act guidance. EPA admits that

      it has not published any comments received in response to either guidance

      document.

98.   The allegations in Paragraph 98 refer to two guidance documents, the Routine

      Agricultural Operations guidance, and the FARM Act guidance. EPA admits that

      it has not published a response to comments it received on either guidance

      document.

99.   EPA admits the allegation in Paragraph 99 that it has not yet published a final rule

      under EPCRA addressing emissions from farms. A proposed rule entitled

      “Amendment to Emergency Release Notification Regulations on Reporting

      Exemption for Air Emissions from Animal Waste at Farms; Emergency Planning

      and Community Right to Know Act” was signed on October 30, 2018, and

      published in the Federal Register on November 14, 2018.



                                         12
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 13 of 16



100.   The allegations in Paragraph 100 refer to two guidance documents, the Routine

       Agricultural Operations guidance, and the FARM Act guidance. EPA admits that

       these guidance documents were not issued as final rules.

101.   The allegations in Paragraph 101 state a legal conclusion to which no response is

       required.

102.   The allegations in Paragraph 102 state a legal conclusion to which no response is

       required.

103.   The allegations in Paragraph 103 characterize the information contained in two

       guidance documents, the Routine Agricultural Operations guidance, and the

       FARM Act guidance. These guidance documents speak for themselves and are the

       best evidence of their contents.

104.   The allegations in Paragraph 104 state a legal conclusion to which no response is

       required.

105.   The allegations in Paragraph 105 state a legal conclusion to which no response is

       required.

106.   The allegations in Paragraph 106 state a legal conclusion to which no response is

       required.

107.   The allegations in Paragraph 107 state a legal conclusion to which no response is

       required.

                       SECOND CLAIM FOR RELIEF

 Violation of APA and EPCRA: Agency Action Outside Statutory Authority

108.   EPA incorporates its responses to Paragraphs 1-107 as if fully set forth herein.




                                          13
 Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 14 of 16



109.   The allegations in Paragraph 109 characterize Waterkeeper Alliance v. EPA, 853

       F.3d 527 (D.C. Cir. 2017), and EPCRA, which speaks for themselves and are the

       best evidence of their contents.

110.   EPA denies the allegation in Paragraph 110.

111.   The allegations in Paragraph 111 state a legal conclusion to which no response is

       required.

112.   The allegation in Paragraph 112 state a legal conclusion to which no response is

       required.

113.   The allegations in Paragraph 113 state a legal conclusion to which no response is

       required.

                         THIRD CLAIM FOR RELIEF

  Violation of APA and EPCRA: Arbitrary and Capricious Agency Action

114.   EPA incorporates its responses to Paragraphs 1-113 as if fully set forth herein.

115.   The allegation in Paragraph 115 characterizes EPCRA, which speaks for itself and

       is the best evidence of its contents.

116.   EPA denies the allegation in Paragraph 116.

117.   The allegations in Paragraph 117 state a legal conclusion to which no response is

       required.

118.   EPA denies the allegations in Paragraph 118.

119.   The allegations in Paragraph 119 are vague and ambiguous, and EPA lacks

       sufficient information to admit or deny them.

120.   The allegations in Paragraph 120 are vague and ambiguous, and EPA lacks

       sufficient information to admit or deny them.



                                          14
         Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 15 of 16



       121.    EPA denies the allegations in Paragraph 121.

       122.    EPA denies the allegation in Paragraph 122.

       123.    The allegations in Paragraph 123 state a legal conclusion to which no response is

               required.

                                    PRAYER FOR RELIEF

       124.    EPA denies the allegations in Paragraph 124 which state the Plaintiffs’ prayer for

               relief.

                                      GENERAL DENIAL

       To the extent that any allegation is not specifically addressed in the preceding paragraphs,

EPA denies that allegation.

                             AFFIRMATIVE AND OTHER DEFENSES

       EPA may have defenses which are not known at this time but which may become known

as Plaintiffs clarify their claims. Accordingly, EPA reserves the right to assert each and every

affirmative or other defense that may be available, including any defenses available under

Federal Rules of Civil Procedure 8 or 12, once the precise nature of the claims or events is

ascertained in the future.




                                                15
       Case 1:18-cv-02260-TJK Document 16 Filed 12/17/18 Page 16 of 16



Dated: December 17, 2018                  Respectfully submitted,

                                          /s/ Meghan E. Greenfield .
                                          Meghan E. Greenfield
                                          Erica Zilioli
                                          U.S. Department of Justice
                                          Environment & Natural Resources Division
                                          Environmental Defense Section
                                          P.O. Box 7611
                                          Washington, D.C. 20044
                                          Telephone: (202) 514-2795
                                          Facsimile: (202) 514-8865
                                          Meghan.Greenfield@usdoj.gov

                                          Counsel for EPA




                                     16
